           Case 1:16-cr-00286-LY Document 45 Filed 05/05/20 Page 1 of 3
PROB 12A
(7/93)
                         UNITED STATES DISTRICT COURT

                                                 for

                                     Western District of Texas

                             Report on Offender Under Supervision

Name of Offender: Lameka Alexander Lowe                      Case Number: A-16-CR-286-LY(1)

Name of Sentencing Judicial Officer: The Honorable Lee Yeakel, United States District Judge,
Western District of Texas

Date of Original Sentence: June 28, 2017

Original Offense: Count Two: Supplemental Security Income Benefits Fraud, in violation of 42
U.S.C. § 1383a (a)(3)

Original Sentence: Three (3) years Probation to include the following special conditions: mental
health treatment, take all medication as directed by a doctor/psychiatrist, financial disclosure, pay
a $100 Special Assessment (paid in full) and $40,156 Restitution (paid $6,207.56)

Type of Supervision: Probation                         Date Supervision Commenced: June 28, 2017


                                PREVIOUS COURT ACTION

On August 29, 2017, pursuant to U.S. v Albro, 32 F.3d 173 (5th Cir. 1994), the court ordered that the
defendant pay toward the outstanding restitution balance at the rate of no less than $100 per month.

By way of a Report on Offender Under Supervision (12A), on September 23, 2019, the Court was
advised of delinquent restitution payments. Based on monitoring by the Financial Litigation Unit,
no further action was recommended; the Court concurred.

By way of a Report on Offender Under Supervision (12A), on January 22, 2020, the Court was
advised of delinquent restitution payments. Based on monitoring by the Financial Litigation Unit,
no further action was recommended; the Court concurred.

                               NONCOMPLIANCE SUMMARY

Violation Mandatory Condition No. 7: “If the judgment imposes a fine or restitution, it is a
condition of supervision that the defendant pay in accordance with the Schedule of Payments sheet
of the judgment.”

Nature of Noncompliance: On August 29, 2017, pursuant to U.S. v Albro, 32 F.3d 173 (5th Cir.
1994), the court ordered that the defendant pay toward the outstanding restitution balance at the rate
of no less than $100 per month due by the 30th of each month beginning August 30, 2017. The
            Case 1:16-cr-00286-LY Document 45 Filed 05/05/20 Page 2 of 3

Lowe, Lameka Alexander
Report on Offender Under Supervision
Page 2

defendant has not made a monthly payment since February 22, 2019. However, on April 24, 2019,
the defendant’s income tax refund, totaling $4,607.56, was garnished by the U.S. Attorney’s Office.
To date, a total of $6,307.56 has been satisfied (to include the $100 special assessment); the
outstanding balance is $33,948.44.

The defendant continues to struggle with mental health issues. From August 12, 2019, to January
6, 2020, she was unemployed and earned $404 monthly for short-term disability due to her unstable
mental health. She has returned to her employment on a part-time basis, earning approximately
$1,400 monthly. She reported she will resume full-time employment on June 1, 2020. Additionally,
her husband was injured and unemployed for several months, which significantly effected their
household income.

The defendant is identified with the Treasury Offset Program (TOPS) through the Financial
Litigation Unit. Each year, her tax refunds are garnished and attributed towards her outstanding
restitution balance. She has provided verification that her 2019 tax refund totaling $574, has been
set for garnishment; however, to date, these funds have not been credited.

The defendant is set to expire her probation term on June 27, 2020. She has an outstanding
restitution balance of $33,948.44.

U.S. Probation Officer Action:

Based on the defendant’s financial struggles and her inability to pay a $100 monthly installment
towards restitution at this time, this office is providing notice to the Court for information purposes.
A notification to the Financial Litigation Unit (FLU) remains pending upon receipt of the
defendant’s financial affidavit. Based on the defendant’s participation in the TOPS program through
FLU and impending credit of her 2019 tax refund, it is respectfully recommended that the Court take
no further action at this time and allow the defendant’s probation to expire on June 27, 2020, while
owing toward an outstanding restitution balance.


                                                               Respectfully submitted,



                                                               Kathleen Dow
                                                               U.S. Probation Officer
                                                               Date: May 4, 2020

Approved:
               Craig Handy
               Supervising U.S. Probation Officer
          Case 1:16-cr-00286-LY Document 45 Filed 05/05/20 Page 3 of 3

Lowe, Lameka Alexander
Report on Offender Under Supervision
Page 3


THE COURT ORDERS:

[X ]   No Action

[ ]    Submit a Request for Modifying the Condition or Term of Supervision

[ ]    Submit a Request for Warrant or Summons

[ ]    Other




                                                 Susan Hightower
                                                 U.S. Magistrate Judge

                                                 May 5, 2020
                                                 Date
